DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “a container...positioned at a proximal end of the spray applicator" and then further recites "a dispensing mechanism at a proximal end of the applicator" (emphasis added). It is unclear whether the second cited recitation refers to the same “proximal end” of the (spray) applicator as the “proximal end” first introduced in the first cited recitation (such that the second recitation should recite “a dispensing mechanism at the proximal end of the applicator") or whether the second cited recitation refers to a different and separate proximal end of the (spray) applicator (for example, the spray applicator could have a "Y" shape, where the applicator has two lumens diverging into one spray tip - such a spray applicator would have "two" different and separate proximal ends, one at each branch of the "Y" shape). In the latter case, the second recitation should recite "a dispensing mechanism at a second proximal end of the applicator" or similar language which clearly differentiates the proximal ends.
Claim 1 recites the limitation "the tissue" in lines 10 and 12 (2 occurrences in line 12). There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 19, the claim recites “adjusting the distance between the spray tip and the tissue surface relative to a generally recognized or clinically relevant recommended spray distance” (emphasis added). It is unclear as to what the "distance” is that is “relative” to a “generally recognized or clinically relevant recommended spray distance”. The “distance” could be less than the “generally recognized or clinically relevant recommended spray distance", the same distance as the “generally recognized or clinically relevant recommended spray distance", or a distance greater than the “generally recognized or clinically relevant recommended spray distance". Since the term “relative” is, in fact, a relative term, then it is unclear as to exactly what the relationship is between the adjusted distance and the generally recognized or clinically relevant recommended spray distance. First, the specification as filed doesn't mention a specific generally recognized or clinically relevant recommended spray distance. Moreover, the specification refers to a generally recognized or clinically relevant recommended minimum spray distance (emphasis added). The term “minimum” implies that the distance has to be greater than the minimum distance, and provides clearer guidance as to how the distance should be adjusted relative to the generally recognized or clinically relevant recommended spray distance. However, the claim does not recite the term “minimum”, and the claim does not provide sufficient information to ascertain what is meant by "adjusting the distance...relative to". Accordingly, the claim is indefinite.
Claims 2-4 and 17-19 are indefinite at least by virtue of their dependency on indefinite base claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,612,050 to Rowe et al. (hereinafter “Rowe”).
Regarding claim 1, Rowe discloses (see abstract; Figs. 1-5; and Col. 4, line 27 - Col. 7, line 65) A spray applicator (10) for delivery of a medicant onto a tissue surface comprising a) a container (socket 90 of handle 16 accommodating reservoir/syringe 34) containing a medicant and positioned at a proximal end of the spray applicator (see Fig. 2 and Col. 5, line 17 & Col. 6, lines 37-56); b) a spray tip (20 including nozzle 62) positioned at a distal end of the spray applicator (see Figs. 1/3 and Col. 4, lines 48-58); c) a cannula (56) connecting the container with the spray tip (see Fig. 2 and Col. 6, lines 44-48); d) a dispensing mechanism (pump 32) at a proximal end of the applicator to express the medicant from the container through the cannula and the spray tip toward the tissue surface (see Fig. 2 and Col. 5, lines 16-46); e) a distance indicator (irradiated spot formed by beam of light) that is deployable between the spray tip and the tissue and provides visual observation indicia of a distance between the spray tip and the tissue but does not prevent positioning of the spray tip closer to the tissue than the observed distance, wherein said distance indicator is an optical indicator comprising a visible light source (see Fig. 3 and Col. 5, line 61 - Col. 6, line 37 and Col. 7, lines 14-28); and f) an optional pressurized gas source in fluid communication with the spray tip through the cannula providing gas in the vicinity of the spray tip or within the spray tip (see Col. 4, line 44 - Col. 5, line 60).
Rowe further discloses (claim 2) wherein said container is integral with the spray applicator (socket 90 of handle 16 is integral with applicator 10) and said spray tip is laparoscopically deployable (see Fig. 5 and Col. 6, line 56 - Col. 7, line 4); (claim 3) wherein the medicant is a liquid tissue sealant (see Col. 1, lines 20-26 & 48-54, which incorporates by reference US 5,410,016 (08/022,687) which states in the abstract that the hydrogel is used for sealing tissue (see abstract and Col. 11, lines 10-17)); (claim 17) wherein said optical indicator comprises the light source and at least one light guide that directs two light beams towards the tissue along non-parallel paths (see Fig. 3 and Col. 5, line 61 - Col. 6, line 37 and Col. 7, lines 14-28); (claim 18) a  method for spraying the medicant onto the tissue surface comprising operating the spray applicator of claim 1 to deploy the distance indicator towards the tissue surface (see Fig. 5 and Col. 6, line 57 - Col. 7, line 60); and (claim 19) further comprising the steps of observing the distance indicator and, if necessary, adjusting the distance between the spray tip and the tissue surface relative to a generally recognized or clinically relevant recommended spray distance and then expressing medicant onto the tissue surface via a gas-assisted spray (see Figs. 3/5 and Col. 5, line 61 - Col. 6, line 37 and Col. 7, lines 14-28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowe in view of US 6,461,361 B1 to Epstein (hereinafter “Epstein”) (cited in an IDS dated 12/15/2020).
Epstein discloses (see abstract; Figs. 6-7; and Col. 5, line 51 - Col. 10, line 54) a spray applicator (e.g., asshown in Fig. 7) for delivery of a medicant onto a tissue surface (See Col. 1, lines 31-38, and Col. 4, lines 10-19) comprising a) a container ("syringe-like sealant agent reservoirs") containing a medicant and positioned at a proximal end of the spray applicator (see Col. 10, lines 3-13); b) a spray tip (62) positioned at a distal end (as shown in Fig. 7) of the spray applicator (see Col. 10, lines 58-63) ; c) a cannula (conduits 52 and/or 54 and lumen 18) connecting the container with the spray tip (see Col. 9, lines 49-54 and Col. 10, lines 3-13); d) a dispensing mechanism (actuator trigger 74) ata proximal end of the applicator to express the medicant from the container through the cannula and the spray tip toward the tissue surface (see Fig. 7 and Col. 10, lines 3-13); e) a distance indicator (protruding nose 66 including extensible portion 68) that is deployable between the spray tip and the tissue (as shown in Fig. 7) and provides visual or tactile observation indicia of a distance between the spray tip and the tissue (Col. 6, lines 6-14; Col. 9, lines 64-67; Col. 10, lines 48-51) but does not prevent positioning of the spray tip closer to the tissue than the observed distance (the extensible portion 68 could be extended to determine the "desired distance" (Col. 9, lines 64-67), but the extensible portion does not prevent positioning of the spray tip closer to the tissue than the "desired distance" since the extensible portion can be retracted); and f) an optional pressurized gas source ("small gas tank", Col. 9, lines 54-60) in fluid communication with the spray tip through the cannula (via line 58) providing gas in the vicinity of the spray tip (at gas nozzle 60) (see Figs. 6-7); wherein said medicant is a fibrin glue composition comprising fibrinogen and thrombin (see Col. 9, lines 7-20).
It would have been obvious to one having ordinary skill in the art, as a matter of simple substitution of one known element for another (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)) to substitute the the medicant taught by Epstein for sealing tissue as a substitute with predictable results for the medicant taught by Rowe, which also is for sealing tissue.  The mere use of a different, known medicant in the spray applicator of Rowe would not lead to unexpected results as Rowe's spray applicator would be fully capable of delivering sealant comprising a fibrin glue composition comprising fibrinogen and thrombin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN L DAVID/Primary Examiner, Art Unit 3771